Exhibit 12.01 XCEL ENERGY INC. AND SUBSIDIARIES STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Thousands of Dollars, except ratio) Six Months Ended June 30, Year Ended Dec. 31 Earnings, as defined: Pretax income from operations $ Add: Fixed charges Add: Dividends from unconsolidated subsidiaries - - Deduct: Equity earnings of unconsolidated subsidiaries Total earnings, as defined $ Fixed charges, as defined: Interest charges $ Interest charges on life insurance policy borrowings Interest component of leases Total fixed charges, as defined $ Ratio of earnings to fixed charges
